TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                       NO. 03-06-00505-CR



                                   Zachary Everett, Appellant

                                                  v.

                                   The State of Texas, Appellee

 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 04-162-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Zachary Everett seeks to appeal from a judgment of conviction for injury to a child.

The trial court has certified that this is a plea bargain case and Everett has no right of appeal. See

Tex. R. App. P. 25.2(a)(2). The certification also states that Everett waived the right of appeal. See

id.; Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18
S.W.3d 218, 220 (Tex. Crim. App. 2000). Finally, we note that the notice of appeal was not timely

filed. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519,

522-23 (Tex. Crim. App. 1996). The appeal is dismissed.



                                               __________________________________________

                                               G. Alan Waldrop, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: September 15, 2006

Do Not Publish
2